DETAILED ACTION
Claims 1-18 are presented for examination, wherein claims 6-11 and 16-18 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A.1 and B.1 in the reply filed on April 26, 2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)	CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the limitation “the metal material” does not have antecedent basis. The examiner respectfully notes that the “metal material” of claim 4 is not within the chain of dependency of claim 5.
For purposes of examination, claim 5 is interpreted to depend from claim 4. In the event claim 5 is intended to depend from claim 1, then said limitation should additionally include 
Regarding claim 12, from which claim 13 depends, the limitation “the anode layer contains oxide glass containing Li or oxide glass ceramics containing Li” is not clear whether the “oxide glass containing Li or oxide glass ceramics containing Li” is (1) additionally “further” required to those elements of claim 1 or (2) not additionally required.
For purposes of examination, said limitation is interpreted as provided infra.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 12-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al (JP 2016/066584, with citations to US 2016/0344032).
Regarding independent claim 1, Shibata teaches an all-solid-state battery (e.g. ¶¶ 0024, and 85), reading on “all-solid-state battery,” said battery comprising:
(1)	a positive electrode (e.g. item 11) including a positive electrode active material layer (e.g. ¶¶ 0006-09 and 26-27), reading on “a cathode layer;”
(2)	a negative electrode (e.g. item 12), said negative electrode is a negative electrode active material layer that may be comprised of one or more negative electrode active materials and a binder,
wherein said negative electrode material may be composed of a carbon material, such as graphite (¶¶ 0006-07 and 54-58), reading on “an anode layer that contains a carbon material,”
wherein a weight ratio (A:B) of the negative electrode active material (A) and the binder (B) is 25:75 to 99.9:0.1, and from the viewpoint of further improving the discharge capacity is 50:50 to 99.9:0.1 (e.g. ¶0062 plus e.g. ¶¶51-52 and 83), overlapping 
(3)	a solid electrolyte layer (e.g. item 13) provided between said positive electrode and said negative electrode (¶¶ 0024 and 64-69), reading on “a solid electrolyte layer between the cathode layer and the anode layer.”
Regarding claims 2-3, Shibata teaches the battery of claim 1, wherein said negative electrode material may be composed of said carbon material, such as graphite (e.g. supra), reading on “the carbon material is graphite …” (claim 2) and “the carbon material contains at least one of graphite, acetylene black, ketjen black, and carbon fiber” (claim 3),
wherein said negative electrode is a negative electrode active material layer (e.g. supra), said negative electrode being a single layer that does not include a current collector (e.g. Figure 1 plus see ¶0091 plus Figure 2, wherein a modification of said negative electrode includes a negative electrode current collector), reading on “… the anode layer has a single-layer structure that operates as both an anode active material layer and an anode current collecting layer” (claim 2), alternatively, said negative electrode is capable of operating “as both an anode active material layer and an anode current collecting layer” since it has a substantially identical structure and composition (e.g. supra), see e.g. MPEP § 2112.01(I).
Regarding claims 4-5, Shibata teaches the battery of claim 1, wherein said negative electrode is said negative electrode active material layer that may comprise one or more negative electrode active materials, wherein said negative electrode material may be said graphite (e.g. supra) and an additionally incorporated negative electrode active metal material” (claim 4); and, “the metal material is a material that includes lithium, silicon, tin, aluminum, indium, magnesium, boron, gallium, germanium, lead, bismuth, cadmium, silver, zinc, hafnium, zirconium, yttrium, palladium, platinum, or one or more of alloys or compounds thereof” (claim 5).
Regarding claims 12-13, Shibata teaches the battery of claim 1, wherein said negative electrode comprises said binder (e.g. supra), wherein said binder may be an amorphous inorganic binder, such as Li2O—SiO2—B2O3, Li2O—P2O5—SiO2, or the like (¶¶ 0062-63 plus e.g. ¶¶ 0044 and 48-50), wherein an amorphous solid oxide is a glass, reading on “the anode layer contains oxide glass containing Li or oxide glass ceramics containing Li” (claim 12) and “the oxide glass and the oxide glass ceramics contain at least one of germanium oxide, silicon oxide, boron oxide, phosphorus oxide, and lithium oxide” (claim 13).

Regarding independent claim 15, Shibata teaches the all-solid-state battery of claim 1, the disclosure incorporated by reference herein,
wherein a one or more of said batteries may be incorporated within a battery pack that electrically connects with an electronic device, such as e.g. a computer, a phone, or a camera, said electronic device incorporating said battery pack therein (e.g. ¶¶ 0101-110), wherein said battery pack electrically connected to said incorporating electronic device is understood to mean said battery pack “supplies power” to said electronic device, reading 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shibata et al (JP 2016/066584, with citations to US 2016/0344032), as provided supra, in view of Dasgupta et al (US 5464706).
Regarding claim 14, Shibata teaches the battery of claim 1, wherein said negative electrode active material layer may comprise said graphite, as provided supra, reading on “the carbon material in the anode layer is a first carbon material,”
wherein said positive electrode including said positive electrode active material layer (e.g. supra), wherein said positive electrode may additionally include a current collector, while said negative electrode does not include a current collector (e.g. ¶0094), reading on “the cathode layer includes a cathode active material layer and a cathode current collecting layer,”
wherein said positive electrode current collector may be composed of carbon or of a metal, such as aluminum, nickel, iron, and stainless steel (e.g. ¶0092), reading on “the cathode current collecting layer contains a second carbon material,” but does not expressly teach “a volume occupancy of the second carbon material in the cathode current collecting layer is 50 vol % to 95 vol %.”

However, Dasgupta teaches a current collector for lithium batteries, wherein traditional current collectors are made of metal, such as stainless steel, iron-nickel alloys, and aluminum (e.g. 1:37-39), and teaches a new type of current collector used adjacent to the positive electrode, said current collector composed of laminated organic polymer with fine carbon or carbon fibers dispersed therein, said carbon loaded at a level in excess of 35 wt%, such as 50 wt%, results in a 
As a result, it would have been obvious to substitute said positive electrode current collector of Shibata, which may be composed of carbon or of a metal, such as aluminum, nickel, iron, and stainless steel, with the current collector of Dasgupta, which incorporates carbon a level in excess of 35 wt%, such as 50 wt%, since Dasgupta teaches they are known equivalents for the same purpose, positive electrode current collectors, e.g. MPEP § 2144.06(II), reading on “the cathode current collecting layer contains a second carbon material” and “a volume occupancy of the second carbon material in the cathode current collecting layer is 50 vol % to 95 vol %,” e.g. MPEP § 2144.05(I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828.  The examiner can normally be reached on M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723